DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “gas treatment system” in claim 14 and the “suction device” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim limitation “gas treatment system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “gas treatment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
It is noted that claim 14 specifies that the claimed “gas treatment system” includes a “suction device” (which is also interpreted under 112(f) below). However, said suction device does not represent sufficient structure to carry out the gas treatment system’s function of “gas treatment”. Merely applying suction does not constitute “gas treatment”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has failed to undercover sufficient corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
On the “gas treatment system”, the specification does disclose the following: “The gas outlet pipe 12 (or a second open end 53 of the gas outlet pipe 12) of the microwave pyrolysis reactor is connected to a gas handling system 47 for processing and/or storage of the gaseous/volatile products formed in the reactor. The gas handling system comprises at least a suction device 48 (i.e. a gas fan/compressor/pump),” (page 20, lines 30-34). However, said disclosure does not represent a disclosure of sufficient corresponding structure for the purposes of 112(f), as it merely replaces one means plus function limitation (i.e. the claimed “gas treatment system”) with another means plus function limitation (i.e. the disclosed “gas handling system”). There is insufficient corresponding structure for the “gas handling system” in the specification. Thus, there is also insufficient corresponding structure for the claimed “gas treatment system”. 
Accordingly, the claimed “gas treatment system” has been rejected under 112(b). See 112(b) rejections below for details. 

Claim limitation “suction device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “suction” and “arranged such that the pressure at the gas outlet may be kept below ambient pressure during use” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The gas handling system comprises at least a suction device 48 (i.e. a gas fan/compressor/pump),” (Page 20 Lines 33-34)
Accordingly, the claimed “suction device” has been interpreted as a fan, compressor, or pump (e.g. a vacuum pump), as well as equivalents thereof.

Claim Objections
The claims are objected to for omitting originally previously presented claim 16. 
The claims as originally filed on 2/2/2021 contained a claim 16. However, said claim is omitted from the claims as amended, i.e. by the preliminary amendments filed 2/2/2021. Claim 16 is understood to be canceled. 
Claim sets must include all previously indicated claims, including canceled claims. Cancelled claims should be accompanied by a status indicator indicating said claims are “cancelled”. To overcome this objection, Applicant must file a new claim set including claim 16 along with the appropriate “cancelled” status indicator for said claim.

Claims 1, 7, and 10 are objected to because of the following informalities:  
With regard to claim 1: In line 6, the reference numeral “(7,44)” should be deleted. Although it is not improper to include reference numerals in such a format within the claims, Applicant has removed the majority of such reference numerals from the claims. Therefore, in the interest of consistency, said reference numeral should be removed as well.
With regard to claim 1: In line 19, the reference numeral “(57,68)” should be deleted. Although it is not improper to include reference numerals in such a format within the claims, Applicant has removed the majority of such reference numerals from the claims. Therefore, in the interest of consistency, said reference numeral should be removed as well.
With regard to claim 1: In line 10, “and the port for a microwave waveguide” should be amended to recite --the port for a microwave waveguide--.
With regard to claim 7: In line 2, the reference numeral “(60,61)” should be deleted. Although it is not improper to include reference numerals in such a format within the claims, Applicant has removed the majority of such reference numerals from the claims. Therefore, in the interest of consistency, said reference numeral should be removed as well.
With regard to claim 10: In lines 2-3, “the gas outlet and the solids outlet is a common outlet” should be amended to recite -- the gas outlet and the solids outlet are a common outlet --.
With regard to claim 10: In line 3, the reference numeral “(11,12)” should be deleted. Although it is not improper to include reference numerals in such a format within the claims, Applicant has removed the majority of such reference numerals from the claims. Therefore, in the interest of consistency, said reference numeral should be removed as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the inner pipe element, the waste inlet and the solids outlet of the housing form parts of a conduit not in fluid communication with the annular space around the inner pipe element,” in lines 12-14. 
As written, this limitation incorrectly implies that the inner pipe element is a component of the housing. It is understood that said implication is incorrect, as claim 1 expressly defines the inner pipe element and the housing as separate elements, i.e. by reciting “A microwave pyrolysis reactor comprising an inner pipe element and a housing,” in lines 1-2. At the very least, lines 12-14 as written contradict the requirements of lines 1-2.
Examiner’s understanding is that Applicant intended for lines 12-14 to require that --the waste inlet and the solids outlet of the housing and the inner pipe element form parts of a conduit not in fluid communication with the annular space around the inner pipe element--. Lines 12-14 of claim 1 have been interpreted as reciting such for the purposes of examination.
To overcome this rejection Applicant must amend lines 12-14 of claim 1 such that they no longer falsely suggest that the inner pipe element is a component of the housing. Examiner suggests amending lines 12-14 to recite -- the inner pipe element, the waste inlet, and the solids outlet form parts of a conduit not in fluid communication with the annular space around the inner pipe element--.
Claim 1 recites “the resilient assembly is adapted to allow longitudinal expansion of the inner pipe element and comprises a central through-going passage having a centerline collinear with a centerline of the inner pipe element, at least one spring element having a first end and a second end, the spring element being compressible in a direction parallel to a centerline of the inner pipe element, and a fluid-tight annular wall,” in lines 18-23 (emphasis added). This recitation is unclear, or at least objectionable, as the ordering of the limitations therein can lead one to believe that said recitation is requiring that the spring element be compressible in a direction parallel to a centerline of the inner pipe element and a fluid-tight annular wall. However, the inclusion of the comma between “the inner pipe element,” and “and a fluid-tight annular wall-- indicates said recitation is merely requiring the fluid-tight annular wall be a component of the resilient assembly without requiring that said spring element is compressible in a direction parallel to a centerline of the fluid-tight annular wall.
Strictly speaking, the presence of the aforementioned comma necessitates the later interpretation. Thus, for the purposes of Examination, lines 18-23 of claim 1 have been interpreted as merely requiring the fluid-tight annular wall be a component of the resilient assembly without requiring that said spring element is compressible in a direction parallel to a centerline of the fluid-tight annular wall. Regardless, the manner in which lines 18-23 are presented is needlessly confusing.
Applicant should amend claim 1 so as to make lines 18-23 more easily read and understood.
If Applicant’s intentions are in line with the Examiner’s interpretation discussed above, Applicant should amend lines 18-23 as follows: --the resilient assembly is adapted to allow longitudinal expansion of the inner pipe element and comprises a central through-going passage having a centerline collinear with a centerline of the inner pipe element, at least one spring element having a first end and a second end, and a fluid-tight annular wall, wherein the spring element is compressible in a direction parallel to a centerline of the inner pipe element, 
If Applicant’s intentions are that lines 18-23 require that the annular wall be a component of the resilient assembly and be disposed such that the spring element is compressible in a direction parallel to a centerline thereof, Applicant should amend lines 18-23 as follows: --the resilient assembly is adapted to allow longitudinal expansion of the inner pipe element and comprises a central through-going passage having a centerline collinear with a centerline of the inner pipe element, at least one spring element having a first end and a second end, and a fluid-tight annular wall, wherein the spring element is compressible in a direction parallel to a centerline of the inner pipe element[[,]] and a centerline of the [[a ]]fluid-tight annular wall ,--.
Appropriate clarifying amendment is required.
Claims 2-14 are rejected due to their dependency on indefinite claim 1.
Claim 2 recites “a centerline of the inner pipe element” in line 3. A centerline of the inner pipe element was already recited in line 20 of claim 1. The fact that claim 2 recites “a centerline of the inner pipe element” rather than --the centerline of the inner pipe element-- implies that the centerline of claim 2 is different than the centerline recited in claim 1. However, Examiner understands that such is not Applicant’s intention.
For the purposes of examination, claim 2 has been interpreted as reciting --the centerline of the inner pipe element--.
Applicant should amend claim 2 to recite --the centerline of the inner pipe element-- in place of “a centerline of the inner pipe element”.
Claim 4 recites “wherein the spring element is made in a suitable metal, such as stainless steel,” (emphasis added). The scope of “a suitable metal” is unclear, i.e. a person having ordinary skill in the art would be unable to reasonably ascertain which metals are “suitable metals” and which are not. Merely providing a single example of a suitable metal, i.e. by reciting “such as stainless steel” is insufficient to clearly define the scope of the term “suitable metal”.
Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “wherein a protective sleeve is arranged at an internal side of the at least one spring element, preferably such that an internal volume of the inner pipe element is not in fluid communication with the spring element,” (emphasis added). The use of the word “preferably” in US patent claims is unacceptable, as it is unclear if the features which are “preferred”, i.e. the features which follow “preferably”, are required or merely optional.
Furthermore, the use of the word “preferably” as in claim 8 constitutes a narrow limitation following a broad limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “a protective sleeve is arranged at an internal side of the at least one spring element”, and the claim also recites “preferably such that an internal volume of the inner pipe element is not in fluid communication with the spring element” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purposes of examination, “preferably such that an internal volume of the inner pipe element is not in fluid communication with the spring element” has been interpreted as optional.
Applicant should amend claim 8 to clarify as appropriate.
Claim 10 recites “wherein the gas outlet and the solids outlet is a common outlet,” in lines 2-3. This limitation renders the claims indefinite. 
Claim 14 recites “A waste treatment system comprising a microwave pyrolysis reactor according to any of the preceding claims, a microwave source and a gas treatment system,” in lines 1-3. This limitation renders the claims indefinite as it call into question the scope of the claimed “microwave pyrolysis reactor” as claimed in claims 1-13. 
A person having ordinary skill in the art would consider a “microwave pyrolysis reactor” to be a reactor which is capable of pyrolysing a material by applying microwaves to said material. Thus, a person having ordinary skill in the art would presume that a “microwave pyrolysis reactor” implicitly included a microwave source, e.g. a device which generates microwaves. A person having ordinary skill in the art would not consider a device which lacks a microwave source to be a “microwave pyrolysis reactor”, as such a device, lacking any means of generating microwaves, would be incapable of applying microwaves to a material. 
However, claim 14 explicitly recites “a microwave source” as being an element which is separate from the claimed “microwave pyrolysis reactor” implicitly indicating that the microwave pyrolysis reactor as claimed in claims 1-14 does not actually include a microwave source. If the claimed microwave pyrolysis reactor need not actually comprise a microwave source, what exactly qualifies said reactor as a “microwave pyrolysis reactor”.
Applicant should amend claims 1-14 to clarify the scope of the claimed “microwave pyrolysis reactor”.
With regard to claim 14: Claim limitation “gas treatment system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See 112(f) interpretations above for details. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of examination, the claimed “gas treatment system” has been interpreted broadly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainger et al. (US 2018/0142174), hereafter referred to as Grainger, in view of Wang (US 2019/0218361).
With regard to claim 1: Grainger teaches a pyrolysis reactor comprising an inner pipe element (primary chamber) and a housing comprised of heating jacket 44, feeding system 30, resultant chamber 46, etc. (abstract, Figures 1a, 1b, 3a, and 3b, paragraphs [0045]-[0057]), wherein
The inner pipe element 40 is arranged within the housing, i.e. the heating jacket 44 thereof, and comprises a first open end (left hand end thereof as pictured in Figure 1a) and a second open end (right hand end thereof as pictured in Figure 1a) (Figures 1a, 1b, 3a, and 3b, paragraphs [0045]-[0046] and [0054]-[0057]).
The housing comprises a first inner surface (an inner surface of heating jacket 44) enclosing an annular space around the inner pipe element 40, a waste inlet (feeding system) 30, a solids outlet (resultant chamber) 46, a gas outlet (resultant chamber) 46, and ports in the heating jacket 44 for admitting heating from heating elements 48 (see Figure 1b) (Figures 1a, 1b, 3a, and 3b, paragraphs [0045] -[0062]), the waste inlet 30 and solids outlet 46 are in fluid communication with the first open end and the second open end of the inner pipe element 40, respectively (Figures 1a, 1b, 3a, and 3b, paragraphs [0045]-[0062]), the ports for admitting heating from heating elements 48 are in communication with the annular space via the walls of heating jacket 44 (Figures 1a, 1b, 3a, and 3b, paragraphs [0045]-[0062]).
The inner pipe element 40, the waste inlet 30, and solids outlet 46 together form part of a conduit not in fluid communication with the annular space around the inner pipe element 40 (Figures 1a, 1b, 3a, and 3b, paragraphs [0045]-[0062]).
And wherein the inner pipe element 40 is clamped within the housing by compressive forces acting in the longitudinal direction of the pipe element 40 via a cylinder-shaped resilient assembly (double contraction/expansion bellows system) 45a/45b arranged at the second open end of the inner pipe element 4, the resilient assembly 45a/45b is adapted to allow longitudinal expansion of the inner pipe element 40 and comprises a central through-going passage having a centerline colinear with a centerline of the inner pipe element 40, and a pair of spring elements (bellows) each having a first end and a second end, the spring element (bellows) being compressible in a direction parallel to a centerline of the inner pipe element 40, the cylinder shaped resilient assembly further comprising several fluid tight annular walls (i.e. those walls positioned between the bellows) (Figures 1a, 1b, 3a, and 3b, paragraph [0062]).
Grainger does not explicitly teach that the reactor is a microwave pyrolysis reactor. However, Grainger teaches that the plurality of heaters 48 may be microwave heaters (paragraphs [0049] and [0056]). Therefore, Grainger’s pyrolysis reactor is a microwave pyrolysis reactor in at least some embodiments thereof.
In the unlikely alternative, Grainger’s teaching that the plurality of heaters 48 may be microwave heaters would suggest to one of ordinary skill in the art that Grainger’s device could be reconfigured, with predictable success, as a microwave pyrolysis system, i.e. by replacing the heaters 48 with microwave heaters.
In the unlikely event that Grainger’s pyrolysis reactor is not a microwave pyrolysis reactor in any embodiment thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grainger by configuring the pyrolysis reactor as a microwave pyrolysis reactor, i.e. by replacing the heaters 48 with microwave heaters, as explicitly suggested by Grainger, in order to obtain a predictably functional system within the scope of the explicit suggestions of Grainger.
Grainger does not explicitly teach that the ports in the heating jacket 44 for admitting heating from heating elements 48 (see Figure 1b), are ports for microwave waveguides. However, as discussed above, Grainger explicitly teaches that the heating elements 48 can be microwave heaters. A person having an understanding of microwave heating will recognize that, when the heating elements 48 are microwave heaters, the ports in the heating jacket 44 for admitting heating from heating elements 48 would necessarily need to act as, or otherwise accommodate, microwave wave guides, as such waveguides will be necessary to direct microwaves from the heating elements 48 to the inside of the heating jacket 44 through the ports therein. Therefore, in embodiments where the heating elements 48 are heaters, the ports in the heating jacket 44 for admitting heating from heating elements 48 (see Figure 1b), are understood to be ports for microwave waveguides, i.e. ports which act as or otherwise accommodate microwave waveguides.
In the unlikely alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grainger by configuring the ports in the heating jacket 44 for admitting heating from the microwave heating elements 48 to function as, or otherwise accommodate, microwave waveguides, in order to obtain a microwave pyrolysis reactor wherein said ports are capable of admitting microwaves into the interior of heating jacket 44 to heat the material in inner pipe element 44.
Grainger is silent to the inner pipe element being a microwave transparent material.
However, a person having ordinary skill in the art would recognize that microwaves heat material directly, i.e. by exciting molecules within materials exposed thereto. Thus, a person having ordinary skill in the art would recognize that, in order for microwave pyrolysis to work, microwaves from the microwave heating elements 48 would need to be applied in such a manner as to directly strike, and be absorbed by, material within the inner pipe 48. Considering that the heating elements 48 are arranged outside the walls of inner pipe 40 (See Figure 1b), a person having ordinary skill in the art would recognize that, in order for the microwaves emitted by the microwave heating element to directly strike the material within the pipe 40, said pipe would need to be transparent to microwaves. 
It is known in the art to make microwave pyrolysis reactors having microwave transparent inner pipes so as to allow microwaves to pass through said inner pipes and directly strike material contained therein, i.e. so as to heat said material. For example, Wang teaches a microwave pyrolysis device (abstract), the device comprising an inner pipe element (hollow tube) 122 made of a material transparent to microwaves, e.g. quartz, and arranged within a housing (cavity) 12, the cavity having a port 121 for a microwave waveguide 112 for applying microwaves from microwave source 111 to material (carbon fiber/polymer matrix) 21/24 positioned within the housing 12 (Figures 1 and 2, paragraphs [0047], [0048], and [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grainger in view of Wang by constructing the inner tube 40 from a material that is transparent to microwaves, in order to obtain a device wherein microwaves from the microwave heating elements 48 can directly strike, and be absorbed by, material in the inner tube, as is necessary for said microwaves to effectively heat said material.
With regard to claim 2: The spring elements (bellows) of modified Grainger are cylindrical and comprise a central through-going passage having a centerline collinear with a centerline of the inner pipe element 40 (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0061]).
With regard to claim 3: In modified Grainger, the spring elements (bellows) of the resilient assembly are cylindrical in form and are coaxially arranged around the inner pipe 40 at the second open end thereof (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0061]). Thus, it is understood that the spring elements (bellows) are arranged in such a manner that they will provide an evenly distributed force to the second open end of the inner pipe element 40 (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0061]).
With regard to claim 4: The spring elements (bellows) of modified Grainger may be made of stainless steel or any suitable material (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0061]).
With regard to claim 5: The spring elements are bellows, and therefore are bellows-shaped (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0061]).
With regard to claim 6: It is understood that the first open end and the second open of the inner pipe element each comprise an annular surface arranged in a plane perpendicular to a centerline of the inner pipe element, said annular surfaces being the relatively small, but necessarily present surfaces at either end of the inner pipe element upon which said pipe element would rest if stood on either end thereof (Grainger: Figures 1a, 1b, 3a, and 3b).
With regard to claims 6 and 7: Modified Grainger comprises a flared portion at the second open end, wherein said flared portion comprises an annular surface arranged in a plane perpendicular to a centerline of the inner pipe element 40 (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0061]; see annotated Figure 3b below for details).
Modified Grainger does not explicitly teach that the first open end comprises such a flared portion an annular surface arranged thereon. 
However, a person having ordinary skill in the art would recognize that the flared portion and respective annular surface on the second open end of the inner pipe element 40 functions to secure to said inner pipe element within the housing at its second open end. A person having ordinary skill in the art would find it advantageous to provide a similar flared portion and respective annular surface at the first open end of the inner pipe element 40 in order to secure said first open end of the inner pipe 40 within the housing, i.e. to provide said pipe element 40 with additional stability by configuring it such that said first open end is not free-floating within the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grainger by adding a flared portion and respective annular surface at the first open end of the inner pipe element 40, in order to secure said first open end of the inner pipe 40 within the housing, i.e. to provide said pipe element 40 with additional stability by configuring it such that said first open end is not free-floating within the housing.
With regard to claim 8: Modified Granger comprises an element, which qualifies as a protective sleeve arranged at an internal side of the spring elements (bellows) (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0061]; see annotated Figure 3a below). Said element qualifies as a “protective sleeve” at least because it surrounds the inner pipe element, and is therefore a “sleeve”, and be because it serves in cooperation with several other elements to protect the inner tube against intrusion by air and/or debris from the outside.
With regard to claim 9: The resilient assembly 45a/45b from a part of the conduit, i.e. an outer part thereof (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0061]).
With regard to claim 10: The gas outlet (resultant chamber) 46 and the solids outlet (resultant chamber) 46 are the same outlet, i.e. a common outlet (resultant chamber) 46, wherein said common outlet 46 is arranged downstream of the inner pipe element (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0062]).
With regard to claim 11: It is possible, given the proper tools and sufficient determination, to orient the device of modified Grainger such that the inner pipe element is substantially vertical and arranged with the first open end at a higher level than the second open end, such that a material entering the waste inlet during use is transported through the inner pipe element from the first open end to the second open end by gravity. In other words, the device of modified Grainger is capable of operating according to a mode of operation wherein said device is oriented that the inner pipe element is substantially vertical and arranged with the first open end at a higher level than the second open end, such that a material entering the waste inlet during use is transported through the inner pipe element from the first open end to the second open end by gravity. Thus, the modified Grainger satisfies the limitations of claim 11. See MPEP 2114 for guidance. 
With regard to claim 12: The annular surface of the second open end faces an annular shoulder within the housing, such that the inner pipe element 40 is clamped between the annular shoulder and the resilient assembly 45a (Grainger: Figures 1a, 1b, 3a, and 3b, paragraph [0061]; see annotated Figure 3b below for details).
With regard to claim 13: As can be seen in Figure 23a of Grainger, the housing of modified Granger comprises a flanged element arranged to clamp the resilient assembly 45a/45b between the flanged elements and the first open end of the inner pipe element (see annotated Figure 3a below for details).

    PNG
    media_image1.png
    559
    721
    media_image1.png
    Greyscale


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grainger in view of Wang as applied to claims 1-13 above, and further in view of Meador (US 5,720,232).
With regard to claim 14: The system of modified Grainger is a waste treatment system comprising a microwave pyrolysis reactor according to any of claims 1-13 (see 103 rejections of claims 1-13 above for details), a microwave source (microwave heaters) 48 (Grainger: Figures 1a, 1b, 3a, and 3b, paragraphs [0045] -[0062]; see 103 rejection of claim 1 above for details), and a gas treatment system comprising filter 75 (Grainger: Figure 1, paragraph [0071]).
 As discussed in the 103 rejection of claim 1 above, in modified Grainger, the ports in the heating jacket 44 for admitting heating from the microwave sources (heating elements) 48 function as, or otherwise accommodate, microwave waveguides. Therefore, the microwave sources (heating elements) 48 in Grainger can be considered to be “connected to the ports by a microwave waveguide” as required by claim 14.
In the alternative, as discussed in the rejection of claim 1 above, a person having an understanding of microwave heating will recognize that, when the heating elements 48 are microwave heaters, the ports in the heating jacket 44 for admitting heating from heating elements 48 would necessarily need to act as, or otherwise accommodate, microwave wave guides, as such waveguides will be necessary to direct microwaves from the heating elements 48 to the inside of the heating jacket 44 through the ports therein. Therefore, in embodiments where the heating elements 48 are heaters, the ports in the heating jacket 44 for admitting heating from heating elements 48 (see Figure 1b), are understood to be ports for microwave waveguides, i.e. ports which act as or otherwise accommodate microwave waveguides. In other words, it is understood that microwave waveguides must be present in modified Grainger in order to guide microwaves from the microwave source 48 through the ports. It is well known in the art to guide microwaves from a microwave source through a port and into the interior of a microwave pyrolysis reactor via a waveguide connected to the port and the microwave source. For example, Wang teaches a microwave pyrolysis device (abstract), the device comprising an inner pipe element (hollow tube) 122 made of a material transparent to microwaves, e.g. quartz, and arranged within a housing (cavity) 12, the housing having a port 121 for a microwave waveguide 112 attached to said port 121 for guiding microwaves from microwave source 111 through the port 121 and applying said microwaves to material (carbon fiber/polymer matrix) 21/24 positioned within the housing 12 (Figures 1 and 2, paragraphs [0047], [0048], and [0053]).
If it were not already necessarily the case in modified Grainger, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Grainger in view of Wang by connecting the microwave sources (heating elements) 48 to the ports via microwave waveguides, in order to obtain a device which is capable of guiding microwaves through the ports to the inner tube element, as is required for the device of modified Grainger to function as a microwave pyrolysis device.
Modified Grainger is silent to a gas treatment system connected to the gas outlet and comprising a suction device arranged such that the pressure at the gas outlet may be kept below ambient pressure during use.
However, a person having ordinary skill in the art would recognize such a gas treatment system connected to the gas outlet and comprising a suction device arranged such that the pressure at the gas outlet may be kept below ambient pressure during use, as being advantageous, such a gas treatment system would allow for easy evacuation of gaseous products via the gas outlet, i.e. by facilitating, thanks to the below ambient pressure maintained therein, flow of gaseous products from elsewhere in the pyrolysis reactor to the gas outlet during operation. Furthermore, such gas treatment systems are known in the art. For example, Meador teaches a system for pyrolysing tires (abstract), the system comprising a pyrolysis chamber 15 and a gas treatment system connected to gas outlets 41 and 42 of the pyrolysis chamber 15, the gas treatment system comprising a suction device (vacuum pump) 70 arranged such that the pressure at the gas outlets may be kept below ambient pressure (at a vacuum) during use (Figure 1, Column 2 Line 45-Column 3 Line 35). The gas treatment system of Meador further comprises a condenser 50 and separator 60 for separating individual components within the gas supplied thereto (Figure 1, Column 2 Line 45-Column 3 Line 35). Thus, the gas treatment system of Meador advantageously enables separation of the gas, which constitutes actual “gas treatment”.
	 It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Grainger in view of Meador by adding a gas treatment system connected to the gas outlet and comprising a condenser and a separator for separating components from the product gas and a suction device, i.e. a vacuum pump, arranged such that the pressure at the gas outlet may be kept below ambient pressure during use, in order to provide Meador with a gas treatment system that advantageously is capable of easily evacuating gas from the reactor and separating individual components in the gas.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,053,443 in view of Grainger et al. (US 2018/0142174), hereafter referred to as Grainger.
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a similar microwave pyrolysis reactor.
The principle different between the two claim sets is that the claims of the present Application recite a “resilient assembly” which is not claimed or disclosed in the ‘443 patent.
However, such resilient assemblies are known in the art. For example, Grainger teaches a pyrolysis reactor wherein the inner pipe element 40 is clamped within the housing by compressive forces acting in the longitudinal direction of the pipe element 40 via a cylinder-shaped resilient assembly (double contraction/expansion bellows system) 45a/45b arranged at the second open end of the inner pipe element 4, the resilient assembly 45a/45b is adapted to allow longitudinal expansion of the inner pipe element 40 and comprises a central through-going passage having a centerline colinear with a centerline of the inner pipe element 40, and a pair of spring elements (bellows) each having a first end and a second end, the spring element (bellows) being compressible in a direction parallel to a centerline of the inner pipe element 40, the cylinder shaped resilient assembly further comprising several fluid tight annular walls (i.e. those walls positioned between the bellows) (Figures 1a, 1b, 3a, and 3b, paragraph [0062]). Grainger teaches that the resilient assembly 45a/45b serves to absorb thermal expansion and contraction while providing a gas tight seal.
It would have been obvious to one of ordinary skill in the art to modify the microwave pyrolysis reactor recited in the claims of the ‘443 patent by adding a resilient assembly like that of Grainger in order to provide said microwave pyrolysis reactor with a means of absorbing thermal expansion and contraction while providing a gas tight seal. Thus, the disclosure of Grainger renders the claims of the present Application obvious over the claims of the ‘443 patent. 


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/498,460 in view of Grainger et al. (US 2018/0142174), hereafter referred to as Grainger. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a similar microwave pyrolysis reactor.
The principle different between the two claim sets is that the claims of the present Application recite a “resilient assembly” which is not claimed or disclosed in the ‘460 application.
However, such resilient assemblies are known in the art. For example, Grainger teaches a pyrolysis reactor wherein the inner pipe element 40 is clamped within the housing by compressive forces acting in the longitudinal direction of the pipe element 40 via a cylinder-shaped resilient assembly (double contraction/expansion bellows system) 45a/45b arranged at the second open end of the inner pipe element 4, the resilient assembly 45a/45b is adapted to allow longitudinal expansion of the inner pipe element 40 and comprises a central through-going passage having a centerline colinear with a centerline of the inner pipe element 40, and a pair of spring elements (bellows) each having a first end and a second end, the spring element (bellows) being compressible in a direction parallel to a centerline of the inner pipe element 40, the cylinder shaped resilient assembly further comprising several fluid tight annular walls (i.e. those walls positioned between the bellows) (Figures 1a, 1b, 3a, and 3b, paragraph [0062]). Grainger teaches that the resilient assembly 45a/45b serves to absorb thermal expansion and contraction while providing a gas tight seal.
It would have been obvious to one of ordinary skill in the art to modify the microwave pyrolysis reactor recited in the claims of the ‘460 application by adding a resilient assembly like that of Grainger in order to provide said microwave pyrolysis reactor with a means of absorbing thermal expansion and contraction while providing a gas tight seal. Thus, the disclosure of Grainger renders the claims of the present Application obvious over the claims of the ‘460 application. 
This is a provisional nonstatutory double patenting rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wien (US 2020/0102502) is the PG Pub corresponding to U.S. Patent No. 11,053,443 cited in the double patenting rejections above. 
Wien (US 2021/0106970) is the PG Pub corresponding to copending application 16/,498,460 cited in the double patenting rejections above.
Grainger et al. (US 11,248,184) is the granted patent corresponding to the Grainger PG Pub relied upon in the 103 and double patenting rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772